CHARLES J. SCHUCK, Judge.
The record, as submitted, shows that the two claimants were the owners of a certain taxicab or car parked on the state highway one mile north of New Era in Jackson county, West Virginia. That while so parked a state road grader, operated by the state road commission hooked its grader blade into the door of the said taxicab damaging the said cab in the amount of $20.40. It appears from the record to have been solely the negligence of the operator of the state road truck that caused the damages in question.
The state road commission does not contest the claimants’ right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of twenty dollars and forty cents ($20.40), but that no payment should be made to claimants until the state road commission has obtained a release from the said claimants, severally and jointly as the owners of the said taxicab.